               Case 18-34658 Document 254 Filed in TXSB on 04/01/19 Page 1 of 2



                                                UNITED STATES BANKRUPTCY COURT
                                                  SOUTHERN DISTRICT OF TEXAS
                                                       HOUSTON DIVISION


In re:                                                          §
                                                                §
HOUTEX BUILDERS, LLC, et al.,1                                  §               Case No. 18-34658
                                                                §
                                                                §               Chapter 11
                                DEBTORS.                        §

        ORDER GRANTING FIRST INTERIM APPLICATION FOR ALLOWANCE OF
         COMPENSATION AND REIMBURSEMENT OF EXPENSES OF DIAMOND
           MCCARTHY LLP, AS GENERAL COUNSEL FOR THE DEBTORS FOR
             THE PERIOD AUGUST 23, 2018 THROUGH DECEMBER 31, 2018
                          (This Order relates to ECF No. 218)

              Upon consideration of the First Interim Application for Allowance of Compensation and

Reimbursement of Expenses (the “Application”) of Diamond McCarthy LLP (“Diamond

McCarthy”), as general counsel to HouTex Builders, LLC, 2203 Looscan Lane, LLC and 415

Shadywood, LLC (each a “Debtor” and collectively the “Debtors”) for the period August 23, 2018

through and including December 31, 2018 (the “Application Period”) and the Court having

determined it has jurisdiction to consider the Application and the relief requested therein pursuant

to 28 U.S.C. § 1334, 11 U.S.C. §§ 330 and 331, Bankruptcy Rule of Procedure 2016, and Local

Bankruptcy Rule 2016-1; and it appearing to the Court that the Application and the relief requested

therein is a core proceeding pursuant to 28 U.S.C. § 157(b) and venue is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing to the Court that due and proper notice of

the Application has been given and no other or further notice need be provided; and the record

made by Diamond McCarthy during the hearing before the Court on the Application that Diamond



                                                            
1             The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
              identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
              Shadywood, LLC (7627).


ORDER ON DIAMOND MCCARTHY FIRST INTERIM FEE APPLICATION                                                         PAGE 1 OF 2 
        Case 18-34658 Document 254 Filed in TXSB on 04/01/19 Page 2 of 2



McCarthy has established the basis for interim allowance of fees and expenses during the

Application Period as set out in the Application;

       It is hereby ORDERED that the relief requested in Diamond McCarthy’s Application is

approved on an interim basis in the amount of $86,833.70 (the “First Interim Award”), consisting of

attorney and paralegal fees in the amount of $76,426.40 (which is half of the $152,445.50.50 in fees

requested in the Application) and out-of-pocket expenses of $10,407.30.

       It is FURTHER ORDERED that the Debtor shall pay to Diamond McCarthy the First

Interim Award promptly following entry of this Order.

       It is FURTHER ORDERED that the First Interim Award is made without prejudice to

Diamond McCarthy’s right to argue in a final fee application that fees incurred during the

Application Period but not approved in this Order should be awarded.

       It is FURTHER ORDERED, that the Court shall retain jurisdiction with respect to all

matters relating to the interpretation and implementation of this order.

       It is FURTHER ORDERED, that the Court shall retain jurisdiction with respect to all

matters relating to the interpretation and implementation of this order.

       It is FURTHER ORDERED, that all objections by CD Homes to the First Interim

Application for Allowance of Compensation are reserved and preserved pending further hearings

for further interim or final compensation.



DATED: _________________, 2019.

                                               ____________________________________
                                               THE HONORABLE JEFFERY NORMAN
                                               UNITED STATES BANKRUPTY JUDGE
 




ORDER ON DIAMOND MCCARTHY FIRST INTERIM FEE APPLICATION                                 PAGE 2 OF 2 
